Citation Nr: 0624958	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  96-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for mycoplasma 
infection, to include as due to an undiagnosed illness

2.  Entitlement to service connection for a lung disorder, 
with shortness of breath, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), with memory loss and sleep difficulty, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
including leg lesion, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a heart valve 
disorder, with fatigue, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to May 
1992.  In pertinent part, the record indicates service in 
Southwest Asia from January 1991 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May 1995 and 
June 2000.  The May 1995 rating decision was promulgated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The subsequent June 2000 rating 
decision was promulgated by the RO in Muskogee, Oklahoma, 
which currently has jurisdiction over the veteran's claims 
folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2001.  A transcript 
of this hearing is of record.

This case was previously remanded for additional development 
in February 2001 and October 2003.  It has now been returned 
to the Board for further appellate consideration.  For the 
reasons detailed below, the Board concludes that all 
reasonable development necessary for adjudication of the 
veteran's claims of service connection for a lung disorder 
and mycoplasma infection have been accomplished.  However, as 
addressed in the REMAND portion of the decision below, the 
other appellate issues must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
have been completed.

2.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  Mycoplasma infection is a known clinical diagnosis.

4.  The competent medical evidence reflects that the veteran 
has no current residuals of mycoplasma infection.

5.  Despite the veteran's complaints of shortness of breath, 
there are no objective "signs" on medical examination of 
any chronic lung disability.





CONCLUSIONS OF LAW

1.  Service connection is not warranted for mycoplasma 
infection, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

2.  Service connection is not warranted for a lung disorder, 
with shortness of breath, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
the disabilities listed on the title page of this action, 
either as directly related to his period of service, or on an 
undiagnosed illness basis.  He has also contended that his 
heart valve disorder, fatigue, lung disorder, shortness of 
breath, eye disorder, headaches, memory loss, sleep 
difficulty, and skin disorder were actually caused by the 
Mycoplasma fermentans infection for which he is also seeking 
service connection.

The Board notes at the outset that there has been a 
significant change of law during the pendency of the 
veteran's case.  Specifically, the Veterans Claims Assistance 
Act of 2000 (VCAA), enacted on November 9, 2000, which 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  However, as the May 1995 and June 2000 
rating decisions, which are the subject of this appeal were 
promulgated prior to the November 9, 2000, enactment of the 
VCAA, such preadjudication notice was impossible.  
Nevertheless, in such circumstances, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 44 F. 3d 1328 (Fed. Cir. 
2006).  The Federal Circuit also held that VCAA notice need 
not always be contained in a single communication.  Id.

In this case, the veteran was provided with VCAA notification 
via letters dated in March 2001, August 2003, May 2004, 
December 2004, and May 2005.  Through these letters, the 
veteran was informed of the general requirements for 
establishing service connection for a disability, that 
service connection could be established on a presumptive 
basis for certain diseases for veterans who served in 
Southwest Asia during the Gulf War, that VA would make 
reasonable efforts to obtain any relevant records, that VA 
would provide a medical examination or obtain a medical 
opinion if it was necessary to substantiate the veteran's 
claims, and addressed the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also observes that through his statements and 
hearing testimony, as well as statements submitted on his 
behalf by his accredited representative, the veteran has 
indicated familiarity with the requirements for obtaining the 
benefits sought on appeal.  For example, in statements dated 
in August 2003 and July 2006, the representative cited to 
relevant statutory and regulatory provisions, to include 
38 C.F.R. §§ 3.303 and 3.317.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it].

The Board acknowledges that it does not appear the veteran 
was notified that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, for the 
reasons detailed below, the Board concludes that service 
connection is not warranted for a mycoplasma infection nor a 
lung disorder.  Therefore, any deficiency with respect to 
this lack of notice is moot, and the veteran will not be 
prejudiced by the Board proceeding with the adjudication of 
these claims.  See Bernard, supra.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran has not indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction to this decision, 
the veteran also was afforded the opportunity to provide 
additional testimony and evidence at the January 2001 hearing 
before the Board.  Moreover, he has been accorded multiple 
medical examinations in this case.  Therefore, the Board 
finds that VA has fulfilled the duty to assist the veteran in 
this case.

Accordingly, the Board will now address the merits of the 
veteran's claims for mycoplasma infection and a lung 
disorder, to include as due to an undiagnosed illness.

In the adjudication that follows, the Board notes that it has 
thoroughly reviewed the record in conjunction with this case.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

The Board observes that it already acknowledged in the 
October 2003 remand that the veteran had active service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War from January to May 1991.  This finding is supported 
by his service personnel records, as well as the fact his DD 
Form 214 confirms he was awarded the Kuwait Liberation Medal, 
the Southwest Asia Service Medal with 3 Bronze Stars, and the 
Overseas Service Ribbon.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).  In addition, Section 202 of the 
Veterans Education and Benefits Expansion Act of 2001 
expanded the definition of "qualifying chronic disability" 
to include not only undiagnosed illness, but also "a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that was defined by a cluster of signs or 
symptoms" and any diagnosed illness the Secretary determined 
in regulations to warrant a presumption of service 
connection.  See  38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. 
§ 3.317(a)(2).  However, it is noted that the Secretary has 
not yet identified any diagnosed illness in the regulations 
as warranting presumptive service connection pursuant to 
38 U.S.C.A. § 1117.  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c) (2005).

I.  Mycoplasma Infection

Initially, the Board observes that mycoplasma infection is a 
known clinical diagnosis, and it is not one of the 
"unexplained chronic multi-symptom illness" recognized as a 
qualifying disability pursuant to 38 U.S.C.A. § 1117(a)(2) 
and 38 C.F.R. § 3.317(a)(2).  Accordingly, service connection 
is not warranted pursuant to the presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Nevertheless, the 
Board must address whether service connection is otherwise 
warranted for mycoplasma infection regardless of the 
inapplicability of the undiagnosed illness provisions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

As noted in the October 2003 remand, the record reflects that 
the veteran was selected to participate in Gulf War 
Antibiotic VA Cooperative Study #475 ("Gulf War study") based 
on the symptoms he claims are related to undiagnosed 
illnesses, as well as preliminary test results suggesting the 
presence in him of mycoplasma infection.  In a March 2001 
statement, R.A.G., M.D., a VA physician, concluded that it 
was at least as likely as not that the veteran's "symptoms" 
were related to Mycoplasma fermentans.  However, Dr. R.A.G. 
did not identify the "symptoms" to which he was referring.  
Similarly, a November 2001 VA examiner also concluded that 
the veteran's "symptoms" were at least as likely as not 
related to mycoplasma infection, but explained that since the 
Gulf War study was not yet complete, she could not provide an 
opinion as to whether the mycoplasma infection itself was 
related to the veteran's period of service.  The examiner 
also noted that the study was expected to be complete, and 
the results tabulated, by the spring of 2002.

The Board further notes that in an addendum to the November 
2001 examination report, Dr. R.A.G. clarified that the 
veteran only potentially had a Mycoplasma fermentans 
infection, but that this issue would be settled once the 
results of the Gulf War study were tabulated.  Dr. R.A.G. 
indicated that he nevertheless believed that the veteran's 
"symptoms" were due to a Mycoplasma fermentans infection 
associated with service.  In a November 2002 statement, the 
examiner who conducted the veteran's November 2001 
examination indicated that the final report of the Gulf War 
study had shown that the veteran did not experience any 
significant improvement of his symptoms through the 
antibiotic treatment administered during the study.  She 
further indicated that the complete study results, including 
the results of laboratory testing conducted during the study, 
were not yet available.

In view of the foregoing, the Board concluded in October 2003 
that it remained unclear whether the veteran actually had a 
mycoplasma infection or residuals thereof.  Moreover, it was 
unclear what specific symptoms were attributed to this 
condition.  Accordingly, the claim was remanded, in part, for 
an examination to determine whether the veteran currently had 
a mycoplasma infection or residuals thereof.

In accord with the Board's remand directives, the veteran 
underwent a VA general medical examination in December 2005.  
Following examination of the veteran and review of his claims 
folder, the examiner diagnosed, in part, mycoplasma infection 
without known clinical symptoms or objective findings 
attributable to this infection.  Moreover, the examiner 
opined that it was not as likely as not that any of the 
veteran's claimed symptoms or conditions were due to 
mycoplasma infection.  The examiner stated that this was 
based upon the results of the VA Cooperative Study #475 (The 
Antibiotic Study) which were published in the Annals of 
Internal Medicine showing that there was no significant 
improvement in any of the veterans' symptoms with treatment 
of the infection.  (Annals Int Med; Vol 141, number 2, July 
20, 2004).  In addition, the December 2005 examiner stated 
that the opinions and manuscripts referred to in the Board's 
remand were written before the final results of the 
Antibiotic Study were published, which might be the reason 
why there was some discrepancy between those conclusions and 
the one put forth in this examination report.

In view of the foregoing, the Board concludes that the 
preponderance of the competent medical evidence reflects that 
the veteran does not have any current disability from 
mycoplasma infection.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

As the veteran does not have any current residuals of 
mycoplasma infection for which service connection can be 
established, the claim must be denied.

II.  Lung disorder

Initially, the Board observes that the veteran's complaints 
of shortness of breath have not been attributed to a known 
clinical diagnosis.  However, as detailed below, despite the 
veteran's complaints, the competent medical evidence does not 
contain "signs" of a chronic undiagnosed illness of the lungs 
in the medical sense of objective evidence perceptible to an 
examining physician either during or after service.  See 38 
C.F.R. § 3.317(a)(3) (2005).  

The Board acknowledges that the veteran's service medical 
records indicate he was treated for cold symptoms in January 
1987 and January 1988, as well as a sore throat in September 
1988.  However, no chronic lung impairment is indicated by 
the records.  Moreover, a February 1992 chest X-ray found, in 
pertinent part, that the lungs appeared clear of any active 
infiltrates, pleural effusions, or pulmonary vascular 
congestion.  As noted by a March 1992 statement signed by the 
veteran, he chose not to undergo a separation examination.

The post-service medical records also contain no findings 
indicative of a chronic undiagnosed lung illness.  For 
example, a September 1994 Persian Gulf Registry examination 
evaluated the veteran's chest as normal, to include 
inspiratory and expiratory breath sounds.  In addition, a 
subsequent VA general medical examination found, on 
evaluation of the lungs, that breath sounds were normal and 
that there was full respiratory excursion.  An August 1997 VA 
pulmonary function test indicated no impairment in that the 
Forced Vital Capacity (FVC) and FEV1 results were 101 percent 
of predicted value, pre-medication.  

The Board also notes that the case was remanded in October 
2003, in part, for the veteran to be accorded an examination 
to determine whether he had any signs or symptoms of a 
current lung disorder.  Pursuant to the Board's remand, the 
veteran underwent the December 2005 VA general medical 
examination, at which it was noted that he complained of 
dyspnea on exertion.  However, the examiner stated that these 
complaints were without objective findings, and that there 
were normal pulmonary function tests, chest X-ray and 
pulmonary exam.  Consequently, the examiner concluded that 
there was no evidence to warrant a diagnosis of any chronic 
pathologic disorder.

In view of the foregoing, the Board must conclude that the 
competent medical evidence does not contain "signs" of a 
chronic undiagnosed illness of the lungs in the medical sense 
of objective evidence perceptible to an examining physician 
either during or after service.  See 38 C.F.R. § 3.317(a)(3) 
(2005).  Therefore, the preponderance of the evidence is 
against the finding that he has such an undiagnosed illness, 
and the claim must be denied.

Turning to the issue of whether the veteran is otherwise 
entitled to the establishment of service connection for a 
lung disorder (see Combee, supra), it has already been 
determined that his complaints are not attributed to a known 
clinical diagnosis.  Consequently, this claim must fail for 
the same reasons as the mycoplasma infection adjudicated 
above.  Specifically, there is no competent medical evidence 
of a current disability.

The Board acknowledges, as detailed in the remand portion of 
this decision, the October 2003 remand directives stated, in 
part, that the medical examinations were to express an 
opinion as to whether the veteran's symptoms were 
attributable to active service, to include his purported 
shortness of breath and lung disorder.  No such opinion 
appears to have been promulgated in this case.  However, the 
wording of the remand indicates that such an opinion 
presupposed that a chronic disability was present.  Inasmuch 
as the competent medical evidence reflects that no such 
chronic disability of the lungs is present, there is simply 
nothing for a clinician to relate to service.  Accordingly, 
no such opinion is warranted in this case, and, would in fact 
be impossible.  Thus, there is no prejudice to the veteran by 
the Board proceeding with an adjudication of this claim.  See 
Bernard, supra.


ORDER

Entitlement to service connection for mycoplasma infection, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a lung disorder, with 
shortness of breath, to include as due to an undiagnosed 
illness, is denied.


REMAND

In the October 2003 remand, the Board directed that the 
veteran was to be accorded VA medical examination(s) to 
address the nature, extent and etiology of any currently 
present heart valve disorder, fatigue, eye disorder, 
headaches, memory loss, sleep difficulty and skin disorder.  
Opinions were to be expressed as to whether it was at least 
as likely as not any of these claimed symptoms or conditions 
were caused by mycoplasma infection, or whether the veteran's 
symptom complex was otherwise attributable to active service.  
The Board also directed that if the examination(s) resulted 
in clinical diagnoses of any disorders associated with these 
claimed conditions/symptoms, the appropriate examiner should 
provide an opinion as to whether it was at least as likely as 
not that any such disorder originated during the veteran's 
active duty or was otherwise etiologically related to 
service.  Even if such diagnoses could not be rendered, the 
examiners should nevertheless identify all signs and symptoms 
of any currently present heart valve disorder, fatigue, eye 
disorder, headaches, memory loss, sleep difficulty, or skin 
disorder, and include a discussion concerning the duration of 
the disorder.  

As detailed above, the December 2005 VA general medical 
examiner determined that there were no current residuals of 
mycoplasma infection, and that it was not as likely as not 
that any of the veteran's claimed symptoms or conditions were 
due to mycoplasma infection.  Thus, the remand directives 
were satisfied as to that direction.  Further, this examiner 
also diagnosed, in part, migraine headaches that were not 
prostrating in nature; aortic insufficiency; transient loss 
of consciousness, etiology unknown; and hypertension, poorly 
controlled.  In addition, a December 2005 VA eye examination 
resulted in findings of ocular headaches, onset 1994; 
subjective visual disturbance; episode of "muffled hearing" 
and focusing problems with eyes, per patient history; and 
myopia.  Moreover, a December 2005 VA skin examination found 
the veteran to have acne rosacea with some "seb derm" of 
cheeks on eyebrows, as well as some acneform papules on the 
back; that the onset of the disease was 12 years ago; and 
that the symptoms were constant.  However, no competent 
medical opinion appears to have been promulgated from any of 
the aforementioned VA examiners as to whether any of these 
disorders were related to the veteran's active service as 
directed by the Board's remand.

In Stegall, supra, the Court held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  11 Vet. App. at 271.  Consequently, the Board 
concludes that the veteran's claims of service connection for 
heart valve disorder, eye disorder, headaches, and skin 
disorder, must be remanded to obtain the requisite 
etiological opinions.

With respect to the veteran's claim of service connection for 
an acquired psychiatric disorder, to include PTSD, the record 
reflects that he has received competent medical diagnoses of 
PTSD attributed to his account of what occurred during active 
service, to include a December 2005 VA psychiatric 
examination.  The Board also observes that the AMC complied 
with the October 2003 remand directive to the extent that the 
veteran was requested to provide additional information 
concerning the specific circumstances of his alleged service 
stressors, such as the dates, locations, units involved, 
names of casualties, and identifying information concerning 
any other individuals involved in the events, including their 
names, ranks, and units of assignment.  The record also 
reflects that the veteran submitted an additional, undated 
statement in response to this request.  Further, it appears 
the AMC obtained the veteran's service personnel records, and 
determined that they did not objectively support his stressor 
accounts.  The AMC also determined that the purported in-
service stressors remained unsupported by the veteran with 
dates, times and other persons where further investigation 
might be made to verify these stressors.

However, the Board's October 2003 remand directed that a 
summary of the veteran's alleged service stressors should be 
prepared, whether or not he provided an additional statement, 
and that this summary and a copy of the veteran's DD 214 and 
other service personnel records should be sent to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  The USASCRUR was to be asked to provide any 
additional information that might corroborate the veteran's 
alleged stressors, as well as be requested to furnish the 
unit history and operational reports for each unit the 
veteran was assigned to from January 1991 to May 1991 for the 
period during which the veteran served with such unit.  
Inasmuch as the documents assembled for the Board's review do 
not reflect the USASCRUR was contacted as directed by the 
October 2003 remand, an additional remand is required 
pursuant to Stegall, supra.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman, supra.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish potential 
disability rating(s) and effective 
date(s) should service connection be 
established, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must arrange for the veteran's 
claims folder to be forwarded to an 
appropriately qualified physician(s) who 
should address the nature and etiology of 
his claimed heart valve disorder, eye 
disorder, headaches, and skin disorder.  
The physician(s) must express an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any of these current 
conditions/symptoms are causally related 
to active service.  

If physical examination(s) or diagnostic 
testing are deemed by the physician(s) to 
be necessary, such should be scheduled.  
A report or reports should be prepared 
and associated with the veteran's VA 
claims folder.   

3.  The RO should also prepare a summary 
of the veteran's alleged service 
stressors, and this summary and a copy of 
the veteran's DD 214 and other service 
personnel records must be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
USASCRUR should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  In addition, the USASCRUR 
should be requested to furnish the unit 
history and operational reports for each 
unit the veteran was assigned to from 
January 1991 to May 1991 for the period 
during which he served with such unit.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in February 2006, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


